DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed 03/01/2021 has been considered. 
Claim Objections
Claim 16 is objected to because of the following informalities: typo. Line 4 recites, “the sytem” and should be amended to recite “the system”. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 10-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method (claim 1) and non-transitory computer readable media (claim 16); thus, these claims pass step 1 of the subject matter eligibility test since they are directed towards a process and machine, respectively.
As a whole, the claims recite a process of receiving ECG data, processing the ECG data, and outputting an estimated ejection-fraction characteristic based on the data processing. This process has been determined to be an abstract idea in the form of a mental process; it is fully capable of being performed in the human mind. For example, a physician would be capable of monitoring ECG recordings, analyzing the data, and calculating an estimation ejection-fraction characteristic based on the data with only the aid of a pen and paper. Since all of these steps are capable of being performed in the human mind, this claim passes Step 2A prong one of the eligibility test.
 This judicial exception is not integrated into a practical application because there are no additional elements recited which integrate the invention into a practical application. The claims do recite implementation of the method on a computer (claim 1), as well as non-transitory computer readable media (claim 16). As detailed in the October 2019 Update on Subject Matter Eligibility, a claim that requires a computer may still recite a mental process: “In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. By way of example, examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process,” see pg. 8. In this case, the claims merely use a computer as a tool to perform the mental process detailed above, and thus such limitations do not integrate the invention into a practical application. 
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because such elements are not recited, as explained above. Thus, this claim fails Step 2A prong two and Step 2B of the eligibility test, and this claim is not eligible subject matter under 35 U.S.C. 101.
Claims 7-9 are not rejected under 35 U.S.C. 101 as being drawn to an abstract idea without significantly more because they recite the use of a machine-learning model (claim 7) and a neural network (claims 8-9). Such computational models could not practically be performed in the human mind because of their high computational complexity, as would be recognized by one of ordinary skill in the art.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claims 3 and 18, these claims fail to further narrow the subject matter of the claims from which they depend. Claims 2 and 17, from which claims 3 and 18 depend, respectively, recite that the ECG data includes one or more channels, each channel describing a respective lead of the ECG. Claims 3 and 18 simply recite that the ECG data includes multiple channels, which is already set forth in claims 2 and 17 as “one or more channels”. As such, claims 2 and 17 already disclose the subject matter of claims 3 and 18, and thus claims 3 and 18 fail to further limit the subject matters of the claims they depend on.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 12-14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radzievsky et al. (US 2011/0021933) (hereinafter Radzievsky).
Regarding claims 1 and 16, Radzievsky discloses a computer-implemented method and one or more non-transitory computer readable media encoded with instructions that, when executed by one or more processors of a system, cause the one or more processors to perform operations (Fig. 5, processor 112 and controller 20) comprising: receiving, by a system of one or more computers, electrocardiogram (ECG) data that describes an ECG of a mammal over a period of time (Abstract; Fig. 5, ECG measurement unit 16 provides data to monitoring system 100); providing, by the system, a predictive input that was derived from the ECG data to an ejection-fraction predictive model (Abstract: “ECG measured data comprises a first measured data… and a second measured data… processing comprises comparing the first and second data portions to identify a time shift
Regarding claims 2 and 17, Radzievsky discloses the ECG data includes one or more channels, each channel including a subset of the ECG data that describes a respective lead of the ECG of the mammal over the period of time, wherein the predictive input characterizes the respective leads of the ECG for each of the one or more channels of the ECG data (Fig. 1A depicts multi-lead ECG; Para. 34 discusses using 6 leads; Fig. 1B depicts lead configuration).
Regarding claims 3 and 18, Radzievsky discloses the ECG data includes multiple channels, each channel including a subset of the ECG data that describes a respective one of multiple leads of the ECG of the mammal over the period of time, wherein the predictive input characterizes the multiple leads of the ECG for each of the multiple channels of the ECG data (see rejection of claims 2 and 17 above).
Regarding claims 4 and 19, Radzievsky discloses the period of time over which the ECG data describes the ECG of the mammal spans multiple cardiac cycles of the mammal (Fig. 2B – 3D depict multiple cardiac cycles over periods of time; Abstract describes measuring two ECG data portions).
Regarding claim 5, Radzievsky discloses the mammal is a human (Fig. 1A).
Regarding claim 12, Radzievsky discloses providing, for output, the estimated ejection-fraction characteristic of the mammal comprises providing the estimated ejection-fraction characteristic for presentation to the mammal or a healthcare provider associated with the mammal (Para. 35, last sentence: “Upon identifying the time shift, the system generates and displays output data indicative of the ejection fraction condition for the patient”; Fig. 1A, display 14).
Regarding claim 13, Radzievsky discloses generating the predictive input by determining values for one or more morphological features of the ECG of the mammal, wherein the predictive input indicates the values for the one or more morphological features of the ECG of the mammal (Para. 62: “The ejection fraction parameter can be determined from a relation (time shift) between the respective signal peaks (QRS-complexes) in the ECG signals measured on a planar and diagonal electrode pairs”; 
Regarding claim 14, Radzievsky discloses the morphological features of the ECG of the mammal include QRS duration (Para. 38: “an increase in the QRS-width corresponds to a reduction of the ejection fraction”), QRS amplitude (Para. 10-11: “… identifying a time shift between a certain event in the first and second time profiles… The event to be identified is typically a peak R of the QRS complex”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Radzievsky in view of Kale et al. (US 2017/0188978) (hereinafter Kale).
Regarding claim 6, Radzievsky does not disclose that the ejection-fraction predictive model is a regression model. Kale, however, teaches a method of measuring hemodynamic parameters from a heart valve signal (Abstract), wherein a parameter indicative of left/right ventricular ejection fraction is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Radzievsky such that the ejection-fraction predictive model is a regression model. Making this modification would be useful for providing a parameter indicative of not only ejection fraction, but also pulmonary artery systolic and diastolic blood pressure, systolic blood pressure and diastolic blood pressure, ventricular diastolic pressure, stroke volume, cardiac output, vascular resistance, global longitudinal strain, fluid status, E/E′, pulmonary capillary wedge pressure, left ventricle end diastolic volume and dP/dTmax, as taught by Kale.
Claims 7-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Radzievsky in view of Bhushan et al. (US 2017/0347899) (hereinafter Bhushan).
Regarding claims 7-9, Radzievsky does not disclose that the ejection fraction predictive model is a machine-learning model (claim 7), a neural network (claim 8), or a feedforward neural network, a convolutional neural network, or a recurrent neural network (claim 9).
Bhushan, however, teaches a method for continuous monitoring of cardiovascular health (Abstract), wherein machine learning algorithms such as convolutional neural networks are used to distinguish between healthy and pathological conditions of a user, by using stored and annotated data as a training set, and applying classification algorithms on the user’s data (Para. 44). Bhushan further teaches that the convolutional neural network is used for denoising ECG data (Para. 86). Bhushan also teaches that the derived parameters from the data includes left ventricular ejection fraction (LVEF) (Claim 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Radzievsky such that the ejection-fraction predictive model is a machine learning model in the form of a convolutional neural network. Making this modification would be useful for distinguishing between healthy and pathological conditions of a user and denoising ECG data for determining LVEF of a user, as taught by Bhushan.
Regarding claim 15, Radzievsky does not teach that the ejection-fraction predictive model is personalized to the mammal. Bhushan, however, teaches that the system can combine subjective and objective information from multiple sensors on multiple users to run machine learning algorithms in order to provide alerts that are customized for each individual, based on the normal parameters for users in the same demographic section (Para. 47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Radzievsky such that the ejection-fraction predictive model is personalized to the mammal in order to provide alerts that are customized for each individual, as taught by Bhushan.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Radzievsky in view of Mukkamala (US 2009/0112113).
Regarding claim 10, Radzievsky does not disclose that the estimate ejection-fraction characteristic of the mammal is a value that represents an absolute estimate of the ejection-fraction of the mammal. Mukkamala, however, teaches methods for determining ejection fraction (Abstract) wherein an absolute ejection fraction may be computed using the equation of para. 29. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Radzievsky such that the estimate ejection-fraction characteristic of the mammal is a value that represents an absolute estimate of the ejection-fraction of the mammal. Making this modification would be useful for accurately monitoring beat-to-beat LVEF and RVEF, as taught by Mukkamala (Para. 10, first sentence).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Radzievsky in view of Rajan et al. (WO 2012/058521) (hereinafter Rajan).
Regarding claim 11, Radzievsky does not disclose that the estimated ejection-fraction characteristic of the mammal indicates an estimated range of the ejection-fraction of the mammal. Rajan, however, teaches pacing interval determination for ventricular dyssynchrony (Abstract), wherein a patient with diastolic heart failure may have at least one ventricle that exhibits an ejection fraction less than approximately 35 percent. By contrast, a healthy individual may have ventricles that each exhibit an ejection fraction greater than approximately 50 percent (Para. 57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Radzievksy such that the estimated ejection-fraction characteristic of the mammal indicates an estimated range of the ejection-fraction of the mammal. Making this modification would be useful for distinguishing between healthy patients and those with diastolic heart failure, as suggested by Rajan.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Mureddu et al. (Mureddu et al (2013). Evaluation of different strategies for identifying asymptomatic left ventricular dysfunction and pre-clinical (stage B) heart failure in the elderly. Results from ‘PREDICTOR’, a population based-study in central Italy. European Journal of Heart Failure, 15(10), 1102–1112) (hereinafter Mureddu) in view of Kim et al. (US 2014/0243651) (hereinafter Kim).
Regarding claim 32, Mureddu discloses a method for detecting asymptomatic low left-ventricular dysfunction (ALVD) in a mammal (Pg. 1102, “Aims”: “to evaluate the accuracy and cost-effectiveness of different screening strategies to identify… ALVD”), comprising: obtaining electrocardiogram (ECG) data that describes an ECG of the mammal over a period of time; and detecting presence of ALVD in the mammal based on the ECG data (Pg. 1104, Table 3 & Pg. 1106, Table 5, describes various screening strategies for detecting ALVD, including ECG-based methods).
Mureddu does not disclose detecting presence of ALVD in the mammal based on the ECG data using a machine-learning model. Kim, however, teaches a health diagnosis system (Abstract) wherein accuracy of pathological diagnosis can be increased by performing machine learning through training over multiple users’ disease information, thus increasing reliability of diagnosis (Para. 75-78).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Mureddu to include using a machine-learning model to detect presence of ALVD based on ECG data. Making this modification would be useful for increasing accuracy and reliability of pathological diagnosis, as taught by Kim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gupta et al. (US 9737229) discloses an ECG method for estimating mammalian cardiac chamber size and mechanical function (Abstract), including deriving ejection fractions (Fig. 3-4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792  


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792